DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 3/19/20 and is a continuation of 16/400,030 filed 4/30/2019 (now US Patent No. 10,635,837).  Claims 1-20 are pending.
  

Information Disclosure Statement 
        Information disclosure statement dated 5/24/21 has been acknowledged and considered.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,635,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach a method for dynamic data protection regarding data generated over the Internet and generating a protected data set being generated based on application of a selected hashing algorithm and provisioning access to the protected data set.  The reference claims are directed to health data but anticipate the currently pending claims.  


Potentially Allowable Subject Matter 
Regarding a potential grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind).  The claims teach applying a hashing algorithm which is not a process that could be practically performed entirely in a human’s mind.     Furthermore provisioning access to the protected data set is a practical application of the judicial exception.  Provisioning is known to those in the computer arts as providing users with access to data and technology resources.  Therefore this recitation adds a meaningful limit to any judicial exceptions recited.  

The closest domestic prior art of record, Epling (2005/0091101), teaches a method for dynamic data protection, the method comprising: receiving at least one data access request associated with a data set, the at least one data access request being associated with at least one participant  (para. [0035], [0036] - the user accessing the website reads on receiving a data access request; para. [0018] personal data includes health data); and accessing at least one data protection policy corresponding to the at least one participant (para. [0038] - “privacy policy file” reads on “one data protection policy”);

The closest foreign prior art of record, Hellman (EP-1600876-A1) teaches an electronic patient data set is stored in an electronic medium and provided with an electronic signature and checking method, i.e. primary hash algorithm and subsequent encryption using a signature card.

The closest non patent literature of record, Gantt (Gantt, Gordon Jr.  “Hacking Health Care: authentication security in the age of meaningful use.”  Journal of Law and Health 27.2: 232(27). Cleveland Marshall College of Law. (Jul 2014 - Sep 2014)) teaches the rapid adoption of EHRs raised concerns in terms of privacy and security.  Gantt teaches looking at the statutory framework for addressing electronic breaches and examining the vulnerabilities of EHRs and looking at different solutions to keep private health information private.  

However the closest prior arts of record do not expressly teach: 

determining a data protection scheme based at least in part on parameter values corresponding to the at least one data protection policy; and
generating a protected data set from the data set, the protected health data set being generated based at least in part on application of a selected hashing algorithm; and
provisioning access to the protected data set.

No final determination has been made on allowability in light of pending rejections.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/25/22